            Case 3:12-cv-05501-SI Document 786 Filed 05/27/21 Page 1 of 4



1    [Counsel listed in signature block]

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
9                                     SAN FRANCISCO DIVISION
10

11   VERINATA HEALTH, INC., and         )        Lead Case No. 3:12-cv-05501-SI
     ILLUMINA, INC.,                    )        Case No. 3:14-cv-01921-SI
12                                      )        Case No. 3:15-cv-02216-SI
                                        )
13             Plaintiffs/              )
               Counterclaim-Defendants, )
14        v.                            )        JOINT STIPULATION OF DISMISSAL
                                        )        AND [PROPOSED] ORDER
15   ARIOSA DIAGNOSTICS, INC.,          )
                                        )
16             Defendant/               )
               Counterclaim-Plaintiff.  )
17             _______________________ )
18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATION OF DISMISSAL                                     CASE NO. 3:12-CV-05501-SI
            Case 3:12-cv-05501-SI Document 786 Filed 05/27/21 Page 2 of 4



1            WHEREAS, Verinata Health, Inc. and Illumina Inc. (collectively, “Plaintiffs”) asserted

2    claims of infringement of U.S. Patent Nos. 7,955,794 and 8,318,430 (collectively, “Patents-in-

3    Suit”) against Ariosa Diagnostics, Inc. and Roche Molecular Systems, Inc. (collectively,

4    “Defendants”) (Dkt. No. 349 (Civ. A. No. 12-cv-05501-SI); Dkt. No. 1 (Civ. A. No. 14-cv-01921-

5    SI); Dkt. No. 17 (Civ. A. No. 15-cv-02216-SI));

6            WHEREAS, Defendants asserted affirmative defenses, counterclaims for non-infringement

7    and invalidity of the Patents-in-Suit, and counterclaims for breach of contract and breach of the

8    covenant of good faith and fair dealing, against Plaintiffs (Dkt. No. 352 (Civ. A. No. 12-cv-05501-

9    SI); Dkt. No. 102-1 (Civ. A. No. 14-cv-01921-SI));

10           WHEREAS, this Court entered its Judgment on January 29, 2018 (Dkt. No. 642), and Order

11   re Post-Trial Motions on July 19, 2018 (Dkt. No. 705), as modified by the Order re Clarification on

12   October 4, 2018 (Dkt. No. 721) (collectively, “Judgment”));

13           WHEREAS, the United States Court of Appeals for the Federal Circuit issued its Opinion

14   and Judgment on April 24, 2020 (Dkt. Nos. 729 & 730), and issued its formal mandate on August

15   14, 2020 (Dkt. No. 736), wherein it affirmed this Court’s Judgment;

16           WHEREAS, Plaintiffs have pending motions for supplemental pre-verdict and post-verdict

17   royalties (Dkt. Nos. 742, 743-4); and

18           WHEREAS, Plaintiffs and Defendants have mutually agreed to a settlement of Plaintiffs’

19   and Defendants’ respective claims;

20           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

21   Plaintiffs and Defendants, through their respective undersigned counsel, subject to the approval of

22   the Court, that

23           1.        The Court’s Judgment against Defendants is deemed satisfied.

24           2.        Plaintiffs’ pending motions for supplemental pre-verdict and post-verdict royalties

25   (Dkt. Nos. 742, 743-4) are withdrawn with prejudice.

26           3.        Each party shall bear its own costs, expenses, and attorneys’ fees incurred with

27   respect to all claims, defenses, and counterclaims in this Action.

28

     JOINT STIPULATION OF DISMISSAL                     1                          CASE NO. 3:12-CV-05501-SI
            Case 3:12-cv-05501-SI Document 786 Filed 05/27/21 Page 3 of 4



1                                                    Respectfully submitted,

2                                                    WEIL, GOTSHAL & MANGES LLP

3    Dated: May 26, 2021                             By:     _/s/ Edward R. Reines
                                                               ____
                                                             Edward R. Reines
4
                                                             Edward R. Reines (Bar No. 135960)
5                                                            edward.reines@weil.com
                                                             WEIL, GOTSHAL & MANGES LLP
6                                                            201 Redwood Shores Parkway
                                                             Redwood Shores, CA 94065
7                                                            Telephone: (650) 802-3000
                                                             Facsimile: (650) 802-3100
8

9                                                            Attorney for Plaintiffs/Counterclaim-
                                                             Defendants
10                                                           VERINATA HEALTH, INC. and
                                                             ILLUMINA, INC.
11

12

13                                                   IRELL & MANELLA LLP

14
                                                     By:     _/s/ Lisa S. Glasser
15   Dated: May 26, 2021                                     Lisa S. Glasser

16                                                           Lisa S. Glasser (Bar No. 223406)
                                                             lglasser@irell.com
17                                                           840 Newport Center Drive, Suite 400
                                                             Newport Beach, CA 92660-6324
18                                                           Telephone: (949) 760-0991
                                                             Facsimile: (949) 760-5200
19

20                                                           Attorney for Defendant/Counterclaim-
                                                             Plaintiff
21                                                           ARIOSA DIAGNOSTICS, INC.

22

23                                            CERTIFICATION

24           I, Edward R. Reines, am the ECF User whose identification and password are being used to
25   file this Joint Stipulation Of Dismissal With Prejudice and [Proposed] Order. In compliance with
26   Civil Local Rule 5-1(i)(3), I hereby attest that Lisa S. Glasser has concurred in this filing.
27                                                  _/s/ Edward R. Reines____
                                                       Edward R. Reines
28

     JOINT STIPULATION OF DISMISSAL                      2                            CASE NO. 3:12-CV-05501-SI
            Case 3:12-cv-05501-SI Document 786 Filed 05/27/21 Page 4 of 4



1            SO ORDERED this ____
                              27th day of _______
                                           May 2021.
2

3                                          ___________________________________
                                           HONORABLE SUSAN Y. ILLSTON
4                                          UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATION OF DISMISSAL           3                     CASE NO. 3:12-CV-05501-SI
